United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     February 23, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 03-60310
                           Summary Calendar



                 AFRICAN METHODIST EPISCOPAL CHURCH,

                Plaintiff-Counter Defendant-Appellant,

                                 versus

                PLAINVILLE CATHOLIC METHODIST EPISCOPAL
               CHURCH, its members and those acting in
                 concert with them; FRED KELLY; KELLY
                        COLLINS; WALTER HUDSON,

               Defendants-Counter Claimants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:01-CV-755-BN
                        --------------------
Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The   African   Methodist   Episcopal   Church   (the    AME    Church)

appeals the summary judgment in favor of the defendants in this

diversity action alleging ownership interests in the property and

buildings comprising a church in Plainville, Mississippi.            The AME

Church has not challenged on appeal the district court’s denial of

its FED. R. CIV. P. 59(e) motion.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60310
                                  -2-

     The AME Church asserts that the district court erred in

granting summary judgment in favor of the defendants because the

court did not have before it verified and authenticated documents

or expert testimony.   Because the AME Church did not challenge the

lack of authentication before the district court during the time

the summary judgment motion was pending, the district court did not

abuse its discretion in considering the evidence.      See Eguia v.

Tompkins, 756 F.2d 1130,1136 (5th Cir. 1985).

     The AME Church also contends that the district court erred in

granting summary judgment because the evidence submitted by the

defendants establish a genuine issue of material fact regarding who

in fact owns the property.   The AME Church has not established that

the two deeds, which describe property in different townships of

Yazoo County, Mississippi, created a “genuine issue of material

fact.”   FED. R. CIV. P. 56(c).   For the first time on appeal, the

AME Church indicates that it may have a superior interest in the

property based upon its history of possession.      Because the AME

Church did not file a response to the motion for summary judgment,

it cannot raise a new theory for relief.     See John v. Louisiana

(Bd. of Trustees for St. Coll. and Univ.), 757 F.2d 698, 710-11

(5th Cir. 1985).    The AME Church has presented no argument in

support of its assertion that the district court failed to consider

the defendants’ seizure of the AME Church’s personal and movable

property.   See FED. R. APP. P. 28(a)(9).      The judgment of the
                            No. 03-60310
                                 -3-

district court granting the defendants’ motion for summary judgment

is AFFIRMED.

     In their appellate brief, the defendants move for sanctions on

the basis of the frivolity of the AME Church’s appeal.   This motion

is DENIED.   See 28 U.S.C. §§ 1912, 1927; FED. R. APP. P. 38; Edwards

v. General Motors Corp., 153 F.3d 242, 246 (5th Cir. 1998).

     AFFIRMED; MOTION FOR SANCTIONS DENIED.